Criminal prosecution tried upon an indictment charging the defendant with violating the provisions of C. S., 4358, against prostitution, aiding and abetting therein, and operating a place or building for such purposes.
From an adverse verdict and judgment of 20 months on the roads, the defendant appeals, assigning errors.
The evidence is conflicting on the issue of guilt; it is purely a question of fact; the jury has determined the matter against the defendant; there is no reversible error appearing on the record; the exceptions relating to the alleged insufficiency of the evidence, and the one to the charge, must be resolved in favor of the validity of the trial; the verdict and judgment will be upheld.
No error.